Digitally signed by
                                                                               Reporter of
                                                                               Decisions
                                                                               Reason: I attest to
                          Illinois Official Reports                            the accuracy and
                                                                               integrity of this
                                                                               document
                                  Appellate Court                              Date: 2019.06.12
                                                                               12:26:44 -05'00'




                  People v. Cunningham, 2019 IL App (1st) 160709



Appellate Court      THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption              DAEKWON CUNNINGHAM, Defendant-Appellant.



District & No.       First District, Fifth Division
                     Docket No. 1-16-0709



Filed                March 29, 2019



Decision Under       Appeal from the Circuit Court of Cook County, No. 15-CR-2215; the
Review               Hon. Kevin M. Sheehan, Judge, presiding.



Judgment             Affirmed in part, reversed in part, mittimus corrected.


Counsel on           James E. Chadd, Patricia Mysza, and Todd T. McHenry, of State
Appeal               Appellate Defender’s Office, of Chicago, for appellant.

                     Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg
                     and Doulas P. Harvath, Assistant State’s Attorneys, of counsel), for
                     the People.



Panel                JUSTICE LAMPKIN delivered the judgment of the court, with
                     opinion.
                     Presiding Justice Rochford and Justice Hoffman concurred in the
                     judgment and opinion.
                                                OPINION

¶1       The State charged defendant, Daekwon Cunningham, with unlawful use of a weapon
     (UUW) and reckless discharge of a firearm. Because defendant allegedly possessed the firearm
     while in public housing, the State sought to have defendant sentenced as a Class 3 felon.
     Following a bench trial, the circuit court of Cook County convicted defendant of both counts
     and sentenced him to three years’ imprisonment for Class 3-felony UUW and a concurrent
     two-year term of imprisonment for reckless discharge of a firearm. Defendant appeals his
     convictions, arguing the UUW statute is unconstitutional on its face and, therefore, his
     conviction for UUW is void and the State failed to prove every element of reckless discharge
     of a firearm beyond a reasonable doubt and his conviction must be reversed.
¶2       For the following reasons, we affirm in part and reverse in part.1

¶3                                        I. BACKGROUND
¶4       The State charged defendant with unlawful use of a weapon and reckless discharge of a
     firearm based on defendant having shot himself in the leg. The charging instrument stated the
     State sought to have defendant sentenced as a Class 3 felon because the incident took place in
     an apartment owned by the Chicago Housing Authority and used as public housing. Count I of
     the information against defendant reads, in pertinent part, as follows:
             “Daekwon Cunningham committed the offense of UNLAWFUL USE OF A WEAPON
             in that HE, KNOWINGLY CARRIED OR POSSESSED CONCEALED ON OR
             ABOUT HIS PERSON ANY FIREARM, AT A TIME WHEN HE WAS NOT ON
             HIS OWN LAND OR IN HIS OWN ABODE OR FIXED PLACE OF BUSINESS, IN
             VIOLATION OF CHAPTER 720 ACT 5 SECTION 24-1(a)(4) OF THE ILLINOIS
             COMPILED STATUTES *** AND THE STATE SHALL SEEK TO SENTENCE
             HIM AS A CLASS 3 OFFENDER PURSUANT TO SECTION 24-1(c)(1.5) IN THAT
             THE VIOLATION OCCURRED IN RESIDENTIAL PROPERTY OWNED,
             OPERATED OR MANAGED BY A PUBLIC HOUSING AGENCY OR LEASED
             BY A PUBLIC HOUSING AGENCY AS PART OF A SCATTERED SITE OR
             MIXED-INCOME DEVELOPMENT.”
¶5       The State called three witnesses at defendant’s bench trial: Chicago Police Department
     Sergeant Joseph Nemcovic, Chicago Police Department Officer Brendan Gill, and Kenya
     Gayton, whose apartment the incident occurred in.
¶6       Gayton testified she lived in her apartment with her boyfriend and daughter. When Gayton
     arrived home on the day defendant was shot, defendant, Gayton’s boyfriend Jerry, and two
     others were in the apartment. Gayton saw them running from the area of two back bedrooms.
     Defendant exclaimed, “I’m shot, I’m shot.” Gayton initially believed the exclamation was a
     prank, so she went to her bedroom. When she returned to the living room, she saw defendant
     lying on the floor bleeding from his right leg. Jerry and the two others were also present. Jerry
     was holding a gun. Gayton took the gun from Jerry and put it in a different apartment in the
     building. Gayton returned to her apartment, and police arrived soon thereafter. Gayton was

         1
         In adherence with the requirements of Illinois Supreme Court Rule 352(a) (eff. July 1, 2018), this
     appeal has been resolved without oral argument upon the entry of a separate written order.

                                                   -2-
       evasive at first but eventually retrieved the gun and gave it to police. Gayton testified that, at
       the time defendant was shot, he had been staying in her apartment for about one week, but
       defendant did not pay any rent or bills.
¶7         Sergeant Nemcovic testified he responded to Gayton’s apartment for a report of a gunshot
       victim. Sergeant Nemcovic testified defendant stated he was shot outside while walking up the
       street. Based on his observations of the location of the gunshot wound and defendant’s
       clothing, Sergeant Nemcovic did not believe that defendant was shot outside. An ambulance
       arrived to transport defendant to the hospital. While en route, Sergeant Nemcovic learned
       another officer had recovered a shell casing from the back bedroom of Gayton’s apartment.
       Officer Gill testified he recovered the shell casing from the floor of the far rear bedroom in
       Gayton’s apartment. Sergeant Nemcovic testified that once at the hospital defendant
       apologized to Sergeant Nemcovic for not telling him the truth earlier and stated he (defendant)
       had shot himself.
¶8         At the close of the State’s case, defendant moved for a directed verdict. Defendant argued
       that, because he had stayed in the apartment for a week, he was in his own abode for purposes
       of the UUW statute. Defendant also argued the State failed to elicit any evidence he acted
       recklessly, and the evidence was only that he shot himself accidentally. The trial court denied
       defendant’s motion for a directed verdict. Defendant did not testify and did not present any
       evidence. The court found defendant guilty of UUW and reckless discharge of a firearm and
       sentenced him to three years’ imprisonment for UUW and a concurrent term of two years’
       imprisonment for reckless discharge.
¶9         This appeal followed.

¶ 10                                           II. ANALYSIS
¶ 11       Defendant challenges the constitutionality of the UUW statute and the sufficiency of the
       evidence to prove reckless discharge of a firearm. “The question of whether a statute is
       unconstitutional is a question of law, which this court reviews de novo.” People v. Chairez,
       2018 IL 121417, ¶ 15.
                  “When considering a challenge to the sufficiency of the evidence, a reviewing court
              must determine whether, viewing the evidence in the light most favorable to the State,
              any rational trier of fact could have found the required elements beyond a reasonable
              doubt. [Citation.] [I]t is not the function of this court to retry the defendant. [Citation.]
              All reasonable inferences from the evidence must be drawn in favor of the prosecution.
              [I]n weighing evidence, the trier of fact is not required to disregard inferences which
              flow normally from the evidence before it, nor need it search out all possible
              explanations consistent with innocence and raise them to a level of reasonable doubt.
              [Citation.] We will not reverse the trial court’s judgment unless the evidence is so
              unreasonable, improbable, or unsatisfactory as to create a reasonable doubt of the
              defendant’s guilt. [Citation.]” (Internal quotation marks omitted.) People v. Newton,
              2018 IL 122958, ¶ 24.




                                                    -3-
¶ 12                                 A. Constitutionality of UUW Statute
¶ 13        The trial court convicted defendant for violating section 24-1(a)(4), (c)(1.5) (in public
       housing) of the Criminal Code of 2012 (Criminal Code) which reads, in pertinent part, as
       follows:
                    “(a) A person commits the offense of unlawful use of weapons when he knowingly:
                                                     ***
                        (4) Carries or possesses in any vehicle or concealed on or about his person
                    except when on his land or in his own abode, legal dwelling, or fixed place of
                    business, or on the land or in the legal dwelling of another person as an invitee with
                    that person’s permission, any pistol, revolver, stun gun or taser or other firearm,
                    except that this subsection (a) (4) does not apply to or affect transportation of
                    weapons that meet one of the following conditions:
                            (i) are broken down in a non-functioning state; or
                            (ii) are not immediately accessible; or
                            (iii) are unloaded and enclosed in a case, firearm carrying box, shipping
                        box, or other container by a person who has been issued a currently valid
                        Firearm Owner’s Identification Card; ***
                                                     ***
                    (c) Violations in specific places.
                    ***
                        (1.5) A person who violates subsection 24-1(a)(4) *** in residential property
                    owned, operated, or managed by a public housing agency or leased by a public
                    housing agency as part of a scattered site or mixed-income development *** or on
                    any public way within 1,000 feet of the real property comprising any ***
                    residential property owned, operated, or managed by a public housing agency or
                    leased by a public housing agency as part of a scattered site or mixed-income
                    development commits a Class 3 felony.” 720 ILCS 5/24-1(a)(4), (c)(1.5) (West
                    2014).
       The statutory language of section 24-1(a)(4) amounts to a comprehensive ban on the
       possession of an operable firearm for self-defense outside of the home, which the United States
       Court of Appeals for the Seventh Circuit found unconstitutional in Moore v. Madigan, 702
       F.3d 933, 942 (7th Cir. 2012). This court followed suit and found “nearly identical” language
       in section 24-1(a)(4) facially unconstitutional in People v. Gamez, 2017 IL App (1st) 151630,
       ¶¶ 11, 14. Defendant acknowledged that our supreme court recently held that the “specific
       places” provision of the UUW statute (section 24-1(c)(1.5)) creates separate offenses from the
       unconstitutional blanket prohibition on the possession of firearms outside the home for
       self-defense stated in section 24-1(a)(4). Chairez, 2018 IL 121417, ¶ 18 (“section 24-1(c)(1.5)
       is separate and apart from the sentencing provision of the UUW statute, section 24-1(b). Thus,
       we presume that the General Assembly intended that, if proven at trial, the specific locations
       enumerated in section 24-1(c)(1.5) are to be separate offenses that carry their own enhanced
       sentences different from the prescribed sentences in section 24-1(b).”). Consistent with its
       holding that each “specific place” constitutes a separate offense, our supreme court vacated the
       trial court’s judgment finding the entirety of section 24-1(c)(1.5) unconstitutional because the
       defendant in that case “was convicted of violating section 24-1(a)(4), (c)(1.5) by being within

                                                    -4-
       1000 feet of a public park, [therefore] the various other ‘specific places’ offenses set forth in
       section 24-1(c)(1.5) were not before the circuit court, and *** defendant lacked standing to
       challenge the constitutionality of the offenses of which he was not charged.” Id. ¶ 13. Our
       supreme court correspondingly limited its discussion “to the firearm restriction *** to which
       [the] defendant pled guilty—possession of a firearm within 1000 feet of a public park.” Id. The
       court expressly made no findings with respect to any other offenses within the UUW statute.
       Id.
¶ 14       Similarly, in this case, defendant has standing to challenge only the firearm restriction in
       section 24-1(a)(4), (c)(1.5) (in public housing) of which he was convicted. Defendant argues
       Chairez demonstrates that section 24-1(a)(4), (c)(1.5) (in public housing) is facially
       unconstitutional because (1) Chairez establishes that, to survive a constitutional challenge, the
       State “must make a strong showing of a substantial justification for subsection (c)(1.5), as well
       as a close fit between a law that bans firearms in public housing residences and its end: the
       safety of those residents and invitees,” and (2) the State failed to make that showing in this
       case. The Chairez court stated that answering the question of whether a portion of the UUW
       statute is constitutional “involves a two-part approach.” Id. ¶ 21.
                “First, we conduct a textual and historical analysis of the second amendment ‘to
                determine whether the challenged law imposes a burden on conduct that was
                understood to be within the scope of the second amendment’s protection at the time of
                ratification.’ [Citation.] If the conduct falls outside of the scope of the second
                amendment, then the regulated activity ‘is categorically unprotected,’ and the law is
                not subject to further second amendment review. [Citation.] But if the historical
                evidence is inconclusive or suggests that the regulated activity is not categorically
                unprotected, then we apply the appropriate level of heightened means-ends scrutiny
                and consider the strength of the government’s justification for restricting or regulating
                the exercise of second amendment rights. [Citation.]” Id.
¶ 15       Turning to step one, the “scope of the second amendment’s protection” is “not unlimited.”
       (Internal quotation marks omitted.) Id. ¶¶ 21, 24. Some “presumptively lawful regulatory
       measures” (District of Columbia v. Heller, 554 U.S. 570, 627 n.26 (2008)) include
       “longstanding prohibitions on the possession of firearms by felons and the mentally ill, or laws
       forbidding the carrying of firearms in sensitive places such as schools and government
       buildings, or laws imposing conditions and qualifications on the commercial sale of arms” (id.
       at 626-27). Our supreme court “has held that the second amendment protects an individual’s
       right to carry a ready-to-use gun outside the home, subject to certain regulations.” Chairez,
       2018 IL 121417, ¶ 26 (citing People v. Mosley, 2015 IL 115872, ¶ 25). The question in
       determining whether the regulation is lawful is whether the law “impermissibly encroaches on
       conduct at the core of the second amendment.” (Emphasis added.) Id. Regarding what
       encroachments are impermissible, the United States Supreme Court has not offered additional
       guidance on other specific places where the right to bear arms is not afforded absolute
       protection by the second amendment or what are permissible regulations on the amendment’s
       reach. Id. ¶ 29 (“Beyond Heller’s two examples of ‘sensitive places,’ i.e., ‘schools and
       government buildings,’ the Supreme Court has not yet provided a list of additional sensitive
       places that fall outside the second amendment protection or given any guidance on the breadth
       of its statement.”). However, such guidance as to the specific place at issue in this case is not
       necessary because our supreme court takes the “approach taken by other courts that assume


                                                   -5-
       some level of scrutiny must apply to Heller’s ‘presumptively lawful’ regulations.” Id. ¶ 30.
       That is, Illinois courts will “apply the appropriate level of heightened means-ends scrutiny and
       consider the strength of the government’s justification for restricting or regulating the exercise
       of second amendment rights” (id. ¶ 21) under the second step, even where a “presumptively
       lawful regulation” is involved. See id. ¶ 30 (and cases cited therein). Accordingly, the State’s
       argument in this case, that “the inquiry stops at the first stage because carrying weapons in
       sensitive locations is not protected by the Second Amendment,” fails.
¶ 16       Turning to the second step of the inquiry into the constitutionality of a restriction on the
       right to bear arms protected by the second amendment, this court applies “heightened
       means-end” scrutiny to second amendment cases. Id. ¶ 35 (citing Ezell v. City of Chicago, 651
       F.3d 684, 708 (7th Cir. 2011)).
                “Under this approach, the second step of the inquiry requires the court to examine the
                strength of the government’s justifications for restricting certain firearm activity by
                evaluating the restriction the government has chosen to enact and the public-benefits
                ends it seeks to achieve. [Citations.] *** [A] severe burden on the core Second
                Amendment right of armed self-defense will require an extremely strong
                public-interest justification and a close fit between the government’s means and its end.
                [Citation.] However, laws restricting activity lying closer to the margins of the Second
                Amendment right, laws that merely regulate rather than restrict, and modest burdens on
                the right may be more easily justified. [Citation.] Thus, the heightened means-end
                inquiry is a sliding scale that is neither fixed nor static. [Citations.]” (Internal quotation
                marks omitted.) Id.
       Thus, “ ‘substantial *** curtailment of the right of armed self-defense requires a greater
       showing of justification than merely that the public might benefit on balance from such a
       curtailment.’ ” (Emphasis omitted.) Id. ¶ 43 (quoting Moore, 702 F.3d at 940). “[C]onversely,
       when a state bans guns merely in particular places, such as public schools, a person can
       preserve an undiminished right of self-defense by not entering those places; since that’s a
       lesser burden, the state doesn’t need to prove so strong a need.” (Internal quotation marks
       omitted.) Id. (citing Moore, 702 F.3d at 940). The inquiry for this court becomes determining
       whether the restriction at issue is “a severe burden on the core Second Amendment right of
       armed self-defense” or a law that merely regulates rather than restricts the second amendment
       right or one which places “modest burdens on the right.” (Internal quotation marks omitted.)
       See id. ¶ 35. “To answer this question, our first task is to determine the breadth of the law and
       the severity of its burden on the second amendment.” Id. ¶ 46. “The closer in proximity the
       restricted activity is to the core of the second amendment right and the more people affected by
       the restriction, the more rigorous the means-end review.” Id. ¶ 45.
¶ 17       In this case, the State argues “the regulated conduct falls outside the core protections of the
       Second Amendment” because the “statute is actually part of the well-established class of
       regulations that limit carriage of firearms in sensitive locations.” Defendant argues section
       24-1(c)(1.5) (in public housing) “affects a large number of residents that do not have
       alternative affordable housing options” and “goes even more directly to the core of the Second
       Amendment than the restrictive zones reviewed in Chairez” because “[t]he right to bear arms
       in the home for self-defense is clearly at the very core of the Second Amendment.”
¶ 18       Initially, we find that defendant’s argument that the breadth of the statute at issue in this
       case demands that the State demonstrate “an extremely strong public-interest justification and

                                                      -6-
       a close fit between the government’s means and its end” because it impacts tens of thousands
       of public housing residents is misplaced. Defendant’s violation of the prohibition in section
       24-1(c)(1.5) at issue in this case is premised on a violation of section 24(a)(4). See 720 ILCS
       5/24-1(c)(1.5) (West 2014) (“A person who violates subsection 24-1(a)(4) ***.”). Section
       24-1(a)(4) provides an exception for persons in their “own abode [or] legal dwelling.” 720
       ILCS 5/24-1(a)(4) (West 2014). Therefore, the statute at issue in this case could not be applied
       to a resident of public housing. On the face of section 24-1(a)(4), (c)(1.5), residents of public
       housing are not prohibited from carrying or possessing a firearm “in residential property
       owned *** by a public housing agency.” 720 ILCS 5/24-1(a)(4), (c)(1.5) (West 2014). We
       have no need to speculate whether a resident of public housing is prohibited from carrying or
       possessing a firearm “on any public way within 1,000 feet of the real property comprising ***
       residential property owned *** by a public housing agency” (720 ILCS 5/24-1(c)(1.5) (West
       2014)), whether the exception would apply, or whether such a ban would effectively prohibit
       public housing residents from exercising their second amendment right to carry a firearm for
       self-defense (Moore, 702 F.3d at 942) in public and therefore be unconstitutional. Defendant
       was not convicted of violating the “within 1000 feet” provision of section 24-1(c)(1.5) and has
       no standing to challenge the constitutionality of that provision. Chairez, 2018 IL 121417, ¶ 13.
¶ 19       Residents of public housing, to whom the statute at issue does not apply, aside, the
       prohibition in this case is more akin to a ban on guns merely in particular places. It is a specific
       ban on the carriage of guns by nonresidents in public housing. “[A] person can preserve an
       undiminished right of self-defense by not entering those places ***.” Moore, 702 F.3d at 940.
       And “since that’s a lesser burden, the state doesn’t need to prove so strong a need.” Id.
       Recently, in People v. Bell, 2018 IL App (1st) 153373, this court addressed a ban on the
       carriage of guns in a particular place. In Bell, the particular place was a public park. Id. ¶ 3 (the
       State charged the “defendant with [unlawful use of a weapon] in a public park pursuant to
       section 24-1(a)(10), (c)(1.5) of the *** Code *** (720 ILCS 5/24-1(a)(10), (c)(1.5) (West
       2014))”). On appeal, the defendant argued the statute under which he was convicted is facially
       unconstitutional “because it amounts to a flat ban on carrying ready-to-use guns outside the
       home.” Id. ¶ 11. The State “argued that section 24-1(a)(10), (c)(1.5) of the UUW statute was
       not facially unconstitutional because there was a significant interest in keeping children safe,
       as evidenced by studies that had been done regarding school zones and school shootings.” Id.
       ¶ 15. This court, pursuant to Chairez, rejected the defendant’s arguments that the particular
       place provision in section 24-1(c)(1.5) of the UUW statute was merely a sentencing factor and
       the core substantive offense, found in that case in section 24-1(a)(10), was unconstitutional. Id.
       ¶¶ 13-14. The court then turned to the constitutionality of the separate offense stated in section
       24-1(a)(10), (c)(1.5) (in a public park). Id. ¶¶ 14, 16.
¶ 20       The Bell court noted that it was required to undertake the same two-part approach taken in
       Chairez. Id. ¶ 17. The Chairez court required the State to establish a close fit between the
       1000-foot firearm restriction around a public park at issue in that case and the actual public
       interest it served. Id. ¶ 26 (citing Chairez, 2018 IL 121417, ¶ 50). In Chairez, the State did not
       establish “the required means-end fit between the challenged law and its justifications,”
       therefore the court held the law prohibiting possessing a firearm within 1000 feet of a public
       park facially unconstitutional. Id. ¶ 28 (citing Chairez, 2018 IL 121417, ¶ 56). The Bell court
       then turned to “whether the possession of a firearm in a public park provision of the UUW
       statute is facially unconstitutional by examining the strength of the government’s justifications


                                                     -7-
       for restricting certain firearm activity by evaluating the restriction the government has chosen
       to enact and the public-benefits ends it seeks to achieve.” Id. ¶ 29. The Bell court began by
       reiterating,
                “as stated in both Chairez and Moore, that a blanket prohibition on carrying guns in
                public prevents a person from defending himself anywhere except inside his home, and
                such a substantial curtailment of the right of armed self-defense requires a greater
                showing of justification than merely that the public might benefit on balance from such
                a curtailment. [Citations.] Conversely, when a state bans guns merely in particular
                places, such as public schools, a person can preserve an undiminished right of
                self-defense by not entering those places; since that’s a lesser burden, the state [does
                not] need to prove so strong a need.” (Internal quotation marks omitted.) Id. (citing
                Chairez, 2018 IL 121417, ¶ 43; Moore, 702 F.3d at 940).
       The court found “that public parks are areas where large numbers of people, including
       children, congregate for recreation, and that [s]uch circumstances justify reasonable measures
       to secure public safety.” (Internal quotation marks omitted.) Id. (citing United States v.
       Masciandaro, 638 F.3d 458, 473 (4th Cir. 2011)). The Bell court also distinguished Chairez on
       the ground that, “[w]hile the Chairez court ultimately found that the ‘most troubling aspect’ of
       the 1000-feet from a public park provision was ‘the lack of any notification where the
       1000-foot restriction zone starts and where it would end,’ no such issues exist in the portion of
       the statute at issue here.” Id. ¶ 30 (quoting Chairez, 2018 IL 121417, ¶ 55). The Bell court held
                “a person can certainly preserve an undiminished right of self-defense by simply not
                entering a public park. Accordingly, while the evidence that the State points to largely
                concerns public schools, we nevertheless find, as noted in Chairez, that the purpose of
                the UUW statute is to protect the police and public from dangerous weapons.” (Internal
                quotation marks omitted.) Id. (citing Chairez, 2018 IL 121417, ¶ 62).
       The court held the prohibition on guns in public parks “continues to accomplish this aim
       without ‘effectively prohibit[ing] the possession of a firearm for self-defense within a vast
       majority of the acreage in the city of Chicago.’ ” Id. (quoting Chairez, 2018 IL 121417, ¶ 55).
       The court declined to find section 24-1(a)(10), (c)(1.5) unconstitutional. Id. ¶ 31 (“We reiterate
       that all statutes carry a strong presumption of constitutionality, and that we will find a statute
       constitutional if it can be reasonably done. [Citation.] We find that it can reasonably be done in
       this case ***.”).
¶ 21       In this case, the State argues the provision at issue “is substantially related to the important
       government interest in preventing harm to families, children, seniors, persons with disabilities
       and other vulnerable populations who reside in public housing.” The State argues that, like the
       public park in Bell, the law only prohibits firearms “in” a public housing building and, “[l]ike
       public parks, public housing buildings are areas where large numbers of people, including
       children, congregate, and for all the same reasons and the same rationale, the prohibition on
       possessing firearms in [Chicago Housing Authority (CHA)] buildings is a reasonable
       measure[ ] to secure public safety.” (Internal quotation marks omitted.) The State also cites
       studies finding that residents of public housing suffer a higher rate of violent crimes involving
       guns and are exposed to a high level of gun violence, which negatively impacts communities
       and, therefore, public housing agencies, like the CHA, may constitutionally regulate weapons
       on CHA-owned properties in an effort to prevent crime. Defendant replies that “although the
       State argues that the government has a strong public interest in ensuring safety within public

                                                    -8-
       housing units, it fails to present any meaningful argument as to the relationship between the
       outright ban set forth in subsection (c)(1.5) and its end.” Defendant argues the State failed to
       make the “strong showing” required by Chairez because its “propositions are devoid of any
       useful statistics or empirically supported conclusions” and that “oversight is dispositive.”
       Additionally, defendant cites scholarly works stating gun bans do not improve public safety or
       reduce gun violence in public housing.
¶ 22        In Chairez, in defense of the gun ban within 1000 feet of a public park, the State claimed
       that “a compelling interest in public safety is served by reducing firearm possession within
       1000 feet of a public park.” Chairez, 2018 IL 121417, ¶ 51. The State attempted to relate the
       reasoning behind gun-free school zones to public parks, stating that “because there is a
       substantial and distinctive interest in protecting those in parks due to a large number of
       children who frequent these places, prohibiting firearms near public parks is substantially
       related to the important government interest in protecting these children and others.” Id. Our
       supreme court accepted “the general proposition that preventing crime and protecting children
       are important public concerns” but held the State could not “simply invoke these interests in a
       general manner and expect to satisfy its burden.” Id. ¶ 52. The court found the State’s
       propositions “devoid of any useful statistics or empirically supported conclusions.” Id. ¶ 53. In
       Chairez, the State cited data on school shootings from 1993 to 1999 “purporting to show the
       pervasiveness of guns and violence in schools” but it failed to connect those statistics to the
       challenged restriction in any meaningful way. Id. It merely recited numbers and concluded that
       children need to be protected from gun violence. Id. The State also cited “data showing that, in
       Illinois between 1982 and 1991, there was an increase in the number of juvenile arrests for
       both weapons violations and for murder by use of a firearm.” Id. Based on those statistics the
       State concluded that juvenile violence is inextricably linked to firearms. Id. Finally, the State
       provided a statistic “that during the 1992-93 school years, 158 firearms were confiscated on or
       near public school grounds in Chicago.” (Internal quotation marks omitted.) Id. Our supreme
       court held that, based on the record, the State provided “no evidentiary support for its claims
       that prohibiting firearms within 1000 feet of a public park would reduce the risks it identifies.”
       Id. ¶ 54. The court held:
                “Without specific data or other meaningful evidence, we see no direct correlation
                between the information the State provides and its assertion that a 1000-foot firearm
                ban around a public park protects children, as well as other vulnerable persons, from
                firearm violence. The State merely speculates that the proximity of firearms within
                1000 feet threatens the health and safety of those in the public park. The lack of a valid
                explanation for how the law actually achieves its goal of protecting children and
                vulnerable populations from gun violence amounts to a failure by the State to justify
                the restriction on gun possession within 1000 feet of a public park.” Id.
¶ 23        We reject defendant’s argument the State failed to make the required showing to survive
       “heightened means-end scrutiny.” In this regard, we are guided by this court’s reminder in Bell
       that “all statutes carry a strong presumption of constitutionality, and *** we will find a statute
       constitutional if it can be reasonably done.” Bell, 2018 IL App (1st) 153373, ¶ 31. We also find
       Doe v. Wilmington Housing Authority, 880 F. Supp. 2d 513 (D. Del. 2012), rev’d in part on
       other grounds, 568 F. App’x 128 (3d Cir. 2014), instructive. In Doe, a resident of a
       privately-owned housing facility managed by the Wilmington Housing Authority (WHA) and
       a resident of a public housing facility owned and operated by WHA challenged under the


                                                    -9-
       second amendment, inter alia, a policy in their lease agreement that prohibited residents and
       guests from carrying a firearm in any common area of the property except when being
       transported to or from the resident’s unit or used for self-defense (the Common Area
       Provision). Id. at 518-20. The Doe court applied intermediate scrutiny to the dispute.
               “To withstand intermediate scrutiny, there must be a reasonable, but not necessarily
               perfect, fit between the challenged regulation and a significant, substantial, or
               important government interest. See [United States v.] Marzzarella, 614 F.3d [85,] 98
               [(3d Cir. 2010)]. The Third Circuit explained in Marzzarella that if a regulation is
               ‘neither designed to nor has the effect of prohibiting the possession of any class of
               firearms, it is more accurately characterized as a regulation of the manner in which
               persons may lawfully exercise their Second Amendment rights.’ Id. at 97. Just as the
               regulations on the time, place, and manner of First Amendment rights are evaluated by
               intermediate scrutiny, so too are analogous regulations on the exercise of Second
               Amendment rights. See id.” Id. at 533.
       As it pertains to this appeal, the Doe court recognized that “the stated goal of the Common
       Area Provision is to promote and protect the safety of WHA residents, their guests, and WHA
       employees.” Id. at 535. The court also found that
               “WHA, as a state agency, has an important and substantial interest in protecting the
               health, safety, and welfare of its residents, their guests, its employees, and the public at
               large while on WHA property. See generally Schenck v. Pro-Choice Network of W.
               N.Y., 519 U.S. 357, 376, 117 S. Ct. 855, 137 L.Ed.2d 1 (1997) (discussing ‘significant
               governmental interest in public safety’); 42 U.S.C. § 1437c-1(d)(14)(A) (mandating
               public housing entities to devise safety plans that ‘shall provide, on a project-by-project
               or jurisdiction-wide basis, for measures to ensure the safety of public housing
               residents’).” Id.
¶ 24       The Doe court concluded “there is a reasonable fit between the Common Area Provision
       and the WHA’s interest in protecting the safety of residents, guests, and others who are present
       from time to time at housing facilities owned or operated by the WHA.” Id. The court noted
       that:
               “Public housing authorities like the WHA are generally afforded wide latitude in their
               ability to regulate what occurs on their property and determine the best policy for
               protecting the health, safety, and welfare of their residents. See generally Heller v.
               District of Columbia, 698 F.Supp.2d 179, 191 (D.D.C. 2010) (stating intermediate
               scrutiny permits authorities to ‘paint with a broader brush than strict scrutiny’) (internal
               quotation marks omitted), aff’d in part and rev’d in part by Heller II, 670 F.3d at 1244.
               The Common Area Provision promotes these interests by limiting guns in the common
               areas, thereby limiting potential violence within those areas. Also relevant is the fact
               that a large proportion of the tenants and guests who are frequently present in the
               common areas are elderly or children, who may be particularly vulnerable.
                   ‘A state need not go beyond the demands of common sense to show that a statute
               promises directly to advance an identified governmental interest.’ [Citation.] The Court
               concludes that, as a matter of common sense, there is a reasonable fit between the
               Common Area Provision and the promotion of safety in the common areas.
               Accordingly, again, intermediate scrutiny is satisfied.” Id. at 535-36.


                                                    - 10 -
       The Doe court acknowledged the plaintiffs’ argument that the Common Area Provision limited
       “a tenant’s Second Amendment right[ ] to only those occasions when tenants are transporting
       their weapons to and from their units, while denying tenants the same protection when they
       undertake any other activity within the common area.” Id. at 536. The Doe court agreed that
       was the result of the provision but found it not an absurd result as argued nor that it “so ill
       serves the WHA’s interest in safety as to render the provision unconstitutional.” Id. The Doe
       court held:
               “The WHA is charged with ensuring the safety of all residents, guests, and employees
               on property owned or operated by the WHA. The WHA’s determination that safety is
               best promoted by prohibiting possession of firearms in common areas—while a policy
               decision with which others may reasonably disagree—is not so unreasonable as to fail
               intermediate scrutiny.
                    *** While the Common Area Provision may not be the least restrictive means of
               serving the WHA’s interest in protecting the safety of the common areas, and the fit
               may not be ‘perfect,’ the provision does not burden Second Amendment rights
               (assuming they exist in this context) any more than is reasonably necessary to ensure
               that the asserted government end is met.” Id. at 537.
¶ 25       The statutory provision at issue in this case does impose some burden on visitors’ to public
       housing second amendment rights. However, this burden is not a categorical ban on the
       carrying of firearms in public and therefore a “more rigorous showing” under heightened
       intermediate scrutiny is not required. See Chairez, 2018 IL 121417, ¶¶ 39-40. Further, despite
       some burden on their second amendment rights, residents of Illinois may still “preserve an
       undiminished right of self-defense by not entering” public housing, and therefore, “the state
       doesn’t need to prove so strong a need” for the law. Moore, 702 F.3d at 940. That a realistic
       concern for the safety of residents of public housing and their guests exists cannot reasonably
       be disputed. See Doe, 880 F. Supp. 2d at 535. There is more than a “rational”2 fit between
       “protecting the safety of residents, guests, and others who are present from time to time at
       housing facilities” and limiting the number of guns on public housing properties, “thereby
       limiting potential violence” (id. at 535-36). The law and the State’s justification for the
       provision at issue are “not so unreasonable as to fail intermediate scrutiny.” Id. at 537; see also
       Culp v. Madigan, 840 F.3d 400, 403 (7th Cir. 2016). We “need not go beyond the demands of
       common sense to show that a statute promises directly to advance an identified governmental
       interest.” (Internal quotation marks omitted.) Doe, 880 F. Supp. at 536. The State’s aim is to
       protect vulnerable populations in public housing facilities, and it has done so with a modest
       and easily avoidable burden on its citizens’ second amendment rights. We hold the statutory
       provision at issue in this case survives the heightened intermediate scrutiny that is applicable in
       this instance and, thus, defendant’s facial challenge to the statute fails.

¶ 26                     B. Sufficiency of the Evidence of Reckless Discharge
¶ 27       Next, defendant argues the State failed to adduce sufficient evidence to prove beyond a
       reasonable doubt the “reckless” element of reckless discharge of a firearm. “A person commits

           2
            “In all cases the government bears the burden of justifying its law under a heightened standard of
       scrutiny; rational-basis review does not apply.” Ezell v. City of Chicago, 846 F.3d 888, 892 (7th Cir.
       2017).

                                                     - 11 -
       reckless discharge of a firearm by discharging a firearm in a reckless manner which endangers
       the bodily safety of an individual.” 720 ILCS 5/24-1.5(a) (West 2014). The Criminal Code
       defines recklessness as follows:
                “A person is reckless or acts recklessly when that person consciously disregards a
                substantial and unjustifiable risk that circumstances exist or that a result will follow,
                described by the statute defining the offense, and that disregard constitutes a gross
                deviation from the standard of care that a reasonable person would exercise in the
                situation. An act performed recklessly is performed wantonly, within the meaning of a
                statute using the term ‘wantonly’, unless the statute clearly requires another meaning.”
                720 ILCS 5/4-6 (West 2014).
       This court has held “our legislature intended the term ‘an individual’ to mean someone other
       than the ‘person’ who is charged with the offense of reckless discharge of a firearm.” People v.
       Grant, 2017 IL App (1st) 142956, ¶ 24. “A plain reading of the statute reveals that the offense
       is two-pronged. A person commits the offense of reckless discharge of a firearm when he
       (1) recklessly discharges a firearm, and (2) endangers the bodily safety of an individual.”
       People v. Collins, 214 Ill. 2d 206, 212 (2005).
¶ 28        The State has the burden to prove every element of the offense beyond a reasonable doubt,
       including the mental state required of the offense. See generally People v. Smith, 149 Ill. 2d
       558, 565 (1992) (in prosecution for involuntary manslaughter, “[i]t is recklessness, not
       intoxication or any other fact underlying an inference of this mental state, that the State must
       prove beyond a reasonable doubt”); People v. Platter, 89 Ill. App. 3d 803, 821 (1980) (“While
       the State is not required to prove an intent to kill, it is still required to prove the existence of a
       mental state—in this case the mental state of recklessness.”). “Recklessness may be inferred
       from all the facts and circumstances in the record, viewed as a whole ***.” Smith, 149 Ill. 2d at
       565.
                    “Whether recklessness has been proved is an issue to be decided by the trier of fact.
                [Citation.] The critical inquiry when reviewing the sufficiency of the evidence to
                support a criminal conviction is whether, after viewing the evidence in the light most
                favorable to the prosecution, any rational trier of fact could have found the essential
                elements of the crime beyond a reasonable doubt. [Citation.] A reviewing court must
                not substitute its judgment for that of the jury unless the inference of a mental state
                accepted by the jury was inherently impossible or unreasonable. [Citation.]” Id.
       The inference to be drawn must be reasonable. People v. Martin, 401 Ill. App. 3d 315, 323
       (2010). The State must present sufficient evidence from which the inference can be made “and
       any inference must be based upon established facts and not pyramided on intervening
       inferences.” (Internal quotation marks omitted.) People v. Nash, 282 Ill. App. 3d 982, 985
       (1996) (discussing mental state of knowledge).
¶ 29        In this case, defendant asserts “the State failed to present any evidence as to how
       [defendant] ‘shot himself’ in the leg, much less that he did so recklessly” or that he endangered
       anyone else. Defendant argues the State failed to present evidence to prove or from which it
       could reasonably be inferred that he acted with the requisite recklessness to prove the offense
       or that his conduct endangered another individual. The State responds “the evidence showed
       that at the moment defendant discharged the handgun he did so in the immediate presence of
       and close proximity to several other people.” The State asserts that based on this evidence, “the
       trial court was well within its function to determined [sic] that defendant handled and

                                                    - 12 -
       discharged the firearm in a reckless manner.” The State further argues that the bodily safety of
       the individuals in close proximity to defendant was “clearly endangered” when defendant
       discharged the handgun. Defendant replies there was no testimony that the other individuals in
       the apartment were next to defendant when he discharged the gun.
¶ 30       Our inquiry concerning the first prong of the offense is whether the State proved defendant
       fired the gun recklessly beyond a reasonable doubt. People v. Watkins, 361 Ill. App. 3d 498,
       501 (2005).
                    “The reckless state of mind may be inferred from all of the facts and circumstances
               in the record. [Citation.] When recklessness has been found by the trier of fact, this
               determination should not be overturned unless inference of the mental state is
               inherently impossible or unreasonable. [Citation.] The State need not prove that the
               defendant shot a gun knowing that he may injure a particular person to show the
               defendant’s reckless state of mind. [Citation.]” Id.
       In Watkins, the stipulated evidence was that the defendant purposely fired a gun into the air
       approximately four times in a residential neighborhood. Id. at 500. The defendant stated: “I
       found the gun in the closet and just wanted to see how it worked. *** I just fired the gun into
       the air.” (Internal quotation marks omitted.) Id. The court held this evidence “showed that the
       defendant consciously disregarded the substantial and unjustifiable risk that the bullets he fired
       into the air would endanger the bodily safety of others in a residential area” and that “his
       disregard for the safety of others constituted a gross deviation from the standard of care which
       a reasonable person would exercise in a residential neighborhood.” Id. at 502. Because the
       “analysis of the reckless state of mind, as applied to the offense of reckless discharge of a
       firearm, [was] a matter of first impression,” the court looked to “cases analyzing the reckless
       state of mind, as applied to other offenses, for analogous examples of reckless conduct.” Id. at
       501. The court held “the defendant’s conduct was analogous to the level of disregard for the
       safety of others and failure to exercise care exhibited by a person merely pointing a gun at
       another, driving while speeding and weaving, or drawing a loaded gun in a crowded tavern.”
       Id. at 502 (citing People v. Lemke, 349 Ill. App. 3d 391 (2004) (involuntary manslaughter);
       People v. Testin, 260 Ill. App. 3d 224 (1994) (reckless homicide); People v. Thomas, 8 Ill.
       App. 3d 690 (1972) (involuntary manslaughter)). In Watkins, the defendant purposely and
       voluntarily fired the gun into the air. Id. at 500. However, this court has found that where it is
       established that the defendant accidentally pulled the trigger, the evidence does not support a
       finding the defendant acted recklessly beyond a reasonable doubt. People v. Olivieri, 2016 IL
       App (1st) 152137, ¶ 30. “An accident is not to be equated with recklessness. [Citation.]” Id.
       ¶ 28.
¶ 31       Here, the evidence adduced at trial is insufficient to prove defendant acted recklessly
       beyond a reasonable doubt. The record contains no facts from which to reasonably infer
       defendant consciously disregarded a substantial and unjustifiable risk to the bodily safety of an
       individual. See id. ¶ 31. Gayton testified that when she arrived home defendant, her boyfriend
       Jerry, her cousin Gretchen, and one of their friends were in her apartment. When she arrived
       the people in the apartment were running from the area of two bedrooms. Defendant said to
       Gayton, “I’m shot, I’m shot.” On cross-examination, Gayton testified she had never seen the
       gun before the night in question and, on that night, she never saw defendant pointing or aiming
       with the gun. Sergeant Nemcovic testified that when he questioned defendant, defendant “said
       that he apologized for lying to me the first time and that he did shoot himself or shot himself.”

                                                   - 13 -
       On cross-examination, Sergeant Nemcovic was asked, “So eventually when he did tell you
       what happened, did he tell you he accidentally shot himself?” Sergeant Nemcovic responded,
       “I believe he said, I’m sorry I lied the first time, I shot myself.” The defense moved for a
       directed finding, in part, on the ground the State failed to adduce evidence of reckless conduct.
       Defendant’s attorney argued: “It could have easily been presumed that he shot himself that this
       was accidental, not necessarily reckless.” In denying the motion, the trial court stated:
                “An accident [and] reckless while not the same are the same state of mind. They are
                both unintentional. Reckless homicide is the unintentional killing of another human
                being. Obviously I take it by the evidence here that [defendant] unintentionally shot
                himself, not intentionally shot himself. There is no evidence of that so your motion for
                directed finding as to Count 2 is likewise denied.”
¶ 32       As noted above this court has held that “[a]n accident is not to be equated with
       recklessness. [Citation.]” Id. ¶ 28. The State argues that “even accepting defendant’s argument
       that the shooting was accidental (with which the trial court agreed)—this does not mean that it
       was not also reckless. Accepting that proposition arguendo, the State still must prove the
       conduct was also reckless. Regardless of whether defendant “unintentionally” shot himself, the
       inquiry is whether, in doing so, he consciously disregarded a substantial and unjustifiable risk
       to the bodily safety of an another individual. Here, as defendant points out, there is no evidence
       as to how he shot himself—he may have purposely and voluntarily pulled the trigger as in
       Watkins, or he may have been trying to unload the gun as in Olivieri. Additionally, there is no
       evidence defendant was handling the gun while impaired (cf. People v. Franklin, 189 Ill. App.
       3d 425, 430 (1989) (“handling a gun while intoxicated is reckless conduct”)) or during an
       altercation (cf. Lemke, 349 Ill. App. 3d at 400 (“pointing of a handgun in the direction of
       [another] during an altercation cannot be seen as an accident”)). We also note there is no
       evidence of any “acts” by defendant from which to find the discharge of the gun was the
       natural product. Cf. People v. Andersch, 107 Ill. App. 3d 810, 818 (1982) (where defendant
       argued discharge of weapon during physical confrontation with victim was an accident,
       unconscious act, the court found that argument “confuses reckless conduct with the risks or
       results that are the natural products of such acts”); People v. Perry, 19 Ill. App. 3d 254, 257-58
       (1974) (holding jury could have determined the defendant’s conduct was reckless where the
       evidence was conflicting and included statements by the defendant that he pointed the gun and
       fired). “[T]here must be some evidence giving rise to a reasonable inference of defendant’s
       guilt; the State may not leave to conjecture or assumption essential elements of the crime.”
       (Emphasis and internal quotation marks omitted.) People v. Smith, 2014 IL App (1st) 123094,
       ¶ 15.
¶ 33       Viewing the evidence in the light most favorable to the State, including all reasonable
       inferences therefrom, the evidence is insufficient to establish that defendant acted recklessly
       when he shot himself. Finally, we also note there is absolutely no evidence in the record to
       prove when the shot was fired or that any “individual” was present in the apartment at the
       moment defendant shot himself. Therefore, the State also failed to prove the element of the
       offense that the bodily safety of an “individual” was threatened. Accordingly, defendant’s
       conviction for reckless discharge of a firearm is reversed. See Olivieri, 2016 IL App (1st)
       152137, ¶¶ 34-35.
¶ 34       The State’s brief correctly states that defendant’s mittimus erroneously reflects a two-year
       sentence, rather than a three-year sentence, for UUW. The transcript of the sentencing hearing

                                                   - 14 -
       establishes that the trial court sentenced defendant to three years’ imprisonment for UUW. The
       mittimus is ordered corrected to reflect defendant’s proper sentence for UUW.

¶ 35                                       III. CONCLUSION
¶ 36       For the foregoing reasons, the circuit court of Cook County is affirmed in part and reversed
       in part, and the mittimus is ordered to be corrected.

¶ 37      Affirmed in part, reversed in part, mittimus corrected.




                                                  - 15 -